Citation Nr: 1506942	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the proceeding is associated with the claims file.

Following a March 2014 Board decision which, in part, denied the Veteran's claim for a compensable rating for hemorrhoids, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand (JMR) with the Court of Appeals for Veterans Claims (Court).  In the Joint Motion, the parties agreed that the decision regarding an increased rating for hemorrhoids should be vacated and remanded because the VA examination in June 2010 was inadequate and the record contained evidence that the Veteran's condition had worsened since that time.  Pursuant to the October 2014 Court Order, the Board will remand the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

Service connection for hemorrhoids was granted in February 1999 and a noncompensable rating was assigned effective January 1, 1999.  The RO reconsidered this rating after the Veteran filed a claim in May 2010 for entitlement to a total disability rating based on individual unemployability (TDIU).  Based on an examination in June 2010, the RO continued a noncompensable rating for hemorrhoids in the September 2010 rating decision.   Thereafter, the Veteran appealed.  In March 2014, the Board considered the evidence and found that the Veteran had not made a claim directly indicating that his hemorrhoids had worsened.  In addition, there were no records indicating recent treatment for hemorrhoids.  Thus, the Board determined that, although time had passed since the June 2010 examination, this was not prejudicial to the Veteran.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination);

 The Secretary of VA and the Veteran's representative agreed in the JMR that the decision of the Board should be remanded because evidence in the claims file after the June 2010 VA examination contains contentions by the Veteran that his service-connected hemorrhoid condition had worsened.  Specifically, the JMR cited to a Statement in Support of Claim received in February 2011 in which the Veteran stated that he could not remember what year his hemorrhoids started, but "they are very uncomfortable and unbearing."  He indicated that at the time of the VA examination they "were not flared."  In an April 2011 statement by the Veteran's representative, it was contended that the June 2010 examination was inadequate and the Veteran indicated his condition had become worse.  The Court agreed that VA had not satisfied its duty to assist the Veteran by providing an adequate examination to determine the current nature and severity of his hemorrhoids.  A reexamination, or contemporaneous examination, "will be required ... if evidence indicates there has been a material change in a disability or that the current rating may be incorrect." 38 C.F.R. § 3.327(a) (2014).  

In compliance with the Court's October 2014 Order, the Board will remand the claim for a new VA examination and for readjudication of his claim for a compensable rating for service-connected hemorrhoids.




Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with the most recent VA treatment records.

2.  Ask the Veteran to provide authorization for release of any private treatment pertaining to his service-connected hemorrhoids that are not already of record.  Request any records properly identified by the Veteran

3.  Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of her service-connected hemorrhoids. 

The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination. 

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report. 

The examiner must specifically discuss whether internal and/or external hemorrhoids are present and whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also asked to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia, or with fissures. 

The examiner must provide a complete rationale for any stated opinion.

4.  When the development requested has been completed, the claim should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


